 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB FISHER,                                        No. 2:18-cv-2725-WBS-EFB P
12                          Petitioner,
13            v.                                           ORDER
14    STUART SHERMAN, Warden of the
      California Substance Abuse Treatment
15    Facility,
16                          Respondent.
17

18           Petitioner, a state prisoner, proceeds without counsel seeking a writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. On November 12, 2019, petitioner filed a second amended

20   petition. ECF No. 23. Per the court’s Order dated September 23, 2019, that petition has been

21   stayed and held in abeyance to allow petitioner the opportunity to exhaust his ineffective

22   assistance claims in state court. ECF No. 21. However, the court will not indefinitely hold the

23   petition in abeyance. Accordingly, IT IS ORDERED that:

24           1. Petitioner must proceed diligently to pursue his state court remedies and must file a

25                 status report every ninety (90) days advising the court of the status of the state court

26                 proceedings;

27   /////

28   /////
                                                           1
 1         2. Within thirty (30) days after the final order of the California Supreme Court, petitioner
 2            must file a third amended petition in this court including his fully exhausted claims;
 3            and
 4         3. Petitioner’s failure to comply with this order may result in an order vacating the stay.
 5   DATED: April 9, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
